Election/Restrictions
Claim 1 is allowable. Claims 4 and 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 20 December 2018, is hereby withdrawn and claims 4 and 5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

and (E-4)
(D) a DNA comprising the nucleotide sequence of SEQ ID NO: 15 or 17;
(E-1) a DNA comprising the nucleotide sequence of SEQ ID NO: 3, 5, 11, or 17 except that one to three nucleotides are substituted, deleted, and/or added, and encoding a polypeptide having pipecolic acid 4-hydroxylase activity;
(E-2) a DNA comprising the nucleotide sequence of SEQ ID NO: 1 except that one to three nucleotides are substituted, deleted, and/or added, and encoding a polypeptide having pipecolic acid 4-hydroxylase activity;
(E-3) a DNA comprising the nucleotide sequence of SEQ ID NO: 7 or 9 except that one nucleotide is substituted, deleted, and/or added, and encoding a polypeptide having pipecolic acid 4-hydroxylase activity; and
(E-4) a DNA comprising the nucleotide sequence of SEQ ID NO: 15 except that one to three nucleotides are substituted, deleted, and/or added, and encoding a polypeptide having pipecolic acid 4-hydroxylase activity


Mr. Walter Schlapkohl on 11 May 2021.

Examiner’s Statement of Reasons for Allowance
The Information Disclosure Statement filed 05 May 2021 has been considered.

The following is an examiner’s statement of reasons for allowance:
The Amendment filed 04 May 2021 overcomes the rejections under 35 USC 103.  The above Examiner’s Amendment revises nonelected Claim 4 such that the polypeptides encoded by the recited polynucleotides are not broader in scope than the polypeptides recited by Claim 1.  The closest prior art of record is UniProt Accession No. L2G7W2_COLGN, UniProt Accession No. F9FPA3_FUSOF, UniProt Accession No. I8TNQ0_ASPO3, UniProt Accession No. B6H092_PENRW, UniProt Accession No. I1RHG1_GIBZE, UniProt Accession No. Q5BAP0_EMENI, UniProt Accession No. E6V835_VARPE, GenBank Accession No. EKJ73839.1, and UniProt Accession No. K3VI07_FUSPC, UniProt Accession No. T0KZT2_COLGC.
UniProt Accession No. L2G7W2 describes a dioxygenase enzyme from Colletotrichum gloeosporioides which has an amino acid sequence 100% identical with SEQ ID NO: 10 of the present application.
UniProt Accession No. F9FPA3_FUSOF describes a dioxygenase enzyme from Fusarium oxysporum which has an amino acid sequence 100% identical with SEQ ID NO: 2 of the present application.
Aspergillus oryzae which has an amino acid sequence 100% identical with SEQ ID NO: 4 of the present application.
UniProt Accession No. B6H092_PENRW describes a dioxygenase enzyme from Penicillium rubens which has an amino acid sequence 100% identical with SEQ ID NO: 6 of the present application.
UniProt Accession No. I1RHG1_GIBZE describes a dioxygenase enzyme from Gibberella zeae which has an amino acid sequence 100% identical with SEQ ID NO: 8 of the present application.
UniProt Accession No. Q5BAP0_EMENI describes a dioxygenase enzyme from Emericella nidulans which has an amino acid sequence 100% identical with SEQ ID NO: 12 of the present application.
UniProt Accession No. E6V835_VARPE describes a dioxygenase enzyme from Variovorax paradoxus which has an amino acid sequence 97.4% identical with SEQ ID NO: 16 of the present application.
GenBank Accession No. EKJ73839.1 describes a dioxygenase enzyme from Fusarium pseudograminearum CS3096 which has an amino acid sequence 92% identical with SEQ ID NO: 2 of the present application.
UniProt Accession No. K3VI07_FUSPC describes a dioxygenase enzyme from Fusarium pseudograminearum which has an amino acid sequence 98.8% identical with SEQ ID NO: 8 of the present application.
Colletotrichum gloeosporioides which has an amino acid sequence 99.1% identical with SEQ ID NO: 10 of the present application.
None of the prior art of record teaches or suggests modifying any of the prior art dioxygenase enzymes described above so as to arrive at the enzyme versions of SEQ ID NO: 2, 4, 6, 8, 10, 12, 16 or 18 recited by Claim 1 in a non-glycosylated form, or to provide microorganisms having no glycosylation ability which are transformed with the dioxygenase-encoding DNA polynucleotides recited by Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2 and 3 have been cancelled.  Claim 1 is allowable.  Claims 4 and 5 incorporate all the limitations of Claim 1 and have been rejoined and considered.  Claims 1, 4 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652